Citation Nr: 9914557	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  95-31 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
right knee injury with traumatic arthritis, currently 
evaluated as 20 percent disabling. 

2.  What evaluation is warranted for right hip degenerative 
joint disease from June 12, 1995.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1944 to 
April 1946.

This appeal arises from rating decisions by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  The veteran appealed a June 1995 rating decision 
that denied an increase for the veteran's right knee 
disability.  He also appealed a March 1997 rating decision 
that granted service connection for right hip degenerative 
joint disease, and assigned an initial 10 percent rating.  
The veteran appealed that decision as to the assigned rating.  

A decision by the Board of Veterans' Appeals (Board) in July 
1997 remanded this case for further development.  After 
subsequent development by the RO, the case has been returned 
to the Board for further appellate review.


FINDINGS OF FACT

1.  Residuals of a right knee injury are not productive of 
more than moderate recurrent subluxation or lateral 
instability. 

2.  The preponderance of the competent clinical evidence 
shows that residuals of a right knee injury are not 
manifested by radiological evidence of arthritis.

3.  The veteran's right knee range of motion is greater than 
45 degrees of flexion and greater than 10 degrees of 
extension.

4.  Since June 12, 1995, the veteran's right hip degenerative 
joint disease has not been productive of flexion limited to 
less than 30 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 20 
percent for residuals of a right knee injury with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (1998).

2.  The criteria for a separate compensable rating for right 
knee traumatic arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107; 38 C.F.R. § 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5260, 5261 (1998); Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).
 
3.  An evaluation in excess of 10 percent since June 12, 
1995, for right hip degenerative joint disease, is not 
warranted.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 
3.321(b)(1), 4.1, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5251, 5252, 5255 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board finds that the veteran's 
claims are "well-grounded" within the meaning of 38 U.S.C.A. 
§ 5107(a).  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990);  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented 
claims which are not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
the claims.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.  
Accordingly, no further assistance to the veteran is required 
to comply with the duty to assist mandated by 38 U.S.C.A. § 
5107.

The veteran was initially assigned a 10 percent evaluation 
for moderate relaxation of the lateral ligament of the right 
knee joint, rated as genu recurvatum, by a rating decision of 
May 1946.  A November 1976 rating decision increased the 
evaluation to 20 percent, based on new medical evidence, 
which the RO determined showed moderate disability.  That 
rating has remained in effect since.  The veteran filed a 
Notice of Disagreement with a June 1995 rating decision, 
which continued the 20 percent rating.  

The veteran was initially assigned a 10 percent service-
connected evaluation for right hip degenerative joint disease 
by a rating decision of March 1997.  The veteran timely 
appealed that decision as to the assigned 10 percent rating.

The report of a December 1996 VA examination for "joints" 
notes complaints of an excessively supinated posture with the 
right hip deviated laterally.  The report noted that the 
veteran continued to have an asymmetrical stance, for which 
he  compensated with a variation in normal walking stride 
since the injury causing his disability.  He complained of 
continuous pain in the right knee and right hip, which had 
become worse over time.  The pain was constant and it 
increased at night, affecting his sleep.  The knee pain 
exhibited a stabbing quality and the hip pain was of an 
aching, nagging nature.  The veteran complained that his knee 
gave out several times per day.  On examination, the 
veteran's gait was affected by lateral deviation and 
supination of the right hip.  The right knee showed no 
erythema, color or gross deformity.  There was tenderness to 
palpation present throughout the lateral, medial, anterior 
and posterior joints.  Passive range of motion was not 
painful, but mild to moderate crepitance was with motion.  
Ranges of motion included flexion to 120 degrees, and 
extension to 5 degrees.  The knee was stable to varus and 
valgus stress.  There was no anterior or posterior drawer 
sign.  The right hip was mildly tender to palpation of the 
joint.  Hip flexion was to 140 degrees, abduction to 25 
degrees, and adduction of 15 degrees.  There was pain with 
flexion.  Passive range of motion caused mild pain in the hip 
joint.  X-ray examination revealed that the overall 
appearance of the right knee was fairly normal for the age of 
the veteran; and that there was some slight joint space 
narrowing and mild arthritic change at the hip.  The 
diagnosis was degenerative joint disease of the right  knee 
and right hip.  

An April 1997 statement from Bart V. Rhoads, D.C., noted that 
the veteran had suffered from chronic right sacral iliac 
pain, which the examiner opined had caused postural 
alteration.  

The veteran testified before the undersigned Member during a 
hearing in April 1997.  During that hearing, the 
representative stated his belief that a separate evaluation 
should be assigned for the right knee disability on the basis 
of factors of pain, limitation of function and weakness, 
pursuant to DeLuca v. Brown, 8 Vet.App. 202 (1996).  The 
veteran testified that he had severe pain in the knee joint 
that affected his ability to bear weight, ambulate, and to 
sleep.  He described symptoms including swelling, popping and 
clicking, falling, instability, and pain on ranges of motion.  
He testified that his right leg was about an inch shorter 
than the left one.  He described having a pelvic tilt, 
constant pain, limited hip motion, and weakness.  The veteran 
testified that a physician told him he had arthritis of the 
right hip.  The veteran indicated that his symptoms had 
flare-ups, on good and bad days.  

The report of a December 1997 VA examination for "joints" 
notes complaints of increasing knee pain, predominantly over 
the medial and lateral aspect, which could radiate up into 
the anterior right thigh, and which was worse with walking 
and lying for a prolonged time.  The veteran complained that 
the right knee swelled if he twisted his leg.  His right knee 
often gave way with walking, and walking more than 100 yards 
caused pain.  He usually required a cane for ambulation.  He 
complained that knee motion was painful and that his knee 
occasionally flared-up with overuse of walking or when he 
twisted his knee.  On examination, the veteran had an 
antalgic gait, favoring of the right leg, and inability to 
completely extend the right knee at heel strike.  The right 
knee showed no swelling.  

On passive range of motion of the right knee lacked 5 degrees 
of full extension and passive flexion went to 140 degrees.  
Active extension lacked 10 degrees of full extension, and 
active flexion was to 135 degrees.  Against strong 
resistance, active extension lacked 20 degrees of full 
extension and flexion was to 90 degrees in the right knee.  
The examiner noted that it was painful throughout the range 
of motion.  Palpation of the knee revealed tenderness along 
the medial joint line and entire medial knee, including the 
pes anserine insertion in the bursa areas.  There was 
tenderness to compression of the patella.  There was no 
evidence of erythema, lateral or medial collateral 
ligamentous instability.  Anterior/posterior drawer testing 
and Lachman's testing were normal.  The veteran had a 
negative McMurray's test.  His boot heel on the right was 
slightly more worn than on the left.  His ambulation was more 
efficient with the use of a cane in the right hand, but he 
was able to walk without a cane.  X-rays were essentially 
negative, with no significant change since December 1996.  
The diagnosis was that the veteran was a 72 year old male 
with right knee pain, post-traumatic degenerative 
osteoarthritis; and that he had a component of pes anserine 
bursitis.  

A March 1998 statement from H. D. Morrow, D.C., noted that 
the veteran had a severe progressive degenerative knee 
condition.

The report of a March 1998 private examination by Michael J. 
Snyder, M.D., notes continued complaints of pain, including a 
constant aching pain in the posterior aspect of the hip; and 
constant achy right knee pain.  The right knee reportedly 
swelled on occasion, buckled, caught, and popped.  His 
symptoms reportedly increased with activities.  On 
examination, the veteran was observed to walk with an 
antalgic gait on the right.  His hip showed marked tenderness 
to palpation at the posterior aspect of the hip and along the 
posterior capsule and musculature.  No tenderness was present 
over the greater trochanter.  He had full extension, and 
flexion was to 100 degrees.  The hip showed slightly limited 
abduction, and pain was present with internal and external 
rotation.  The veteran's right knee showed no effusion.  
Tenderness was present along the medial joint line.  The knee 
showed full extension, and flexion to 135 degrees.  Lachman's 
and posterior drawer tests were negative.  The veteran's 
right knee had a 1+ laxity to valgus stress.  A click and 
pain was noted with McMurray's testing.  On X-ray examination 
the right hip showed moderate degenerative changes, and the 
right knee was essentially normal.  No evidence was seen of 
any bony abnormalities or degenerative changes.  The 
assessment was that the veteran's right hip had some moderate 
degenerative changes; and his right knee had remnants of an 
injury to his medial collateral ligament, with related 
laxity.  The examiner opined that the veteran probably had a 
meniscal tear.

The report of an April 1998 VA examination notes complaints 
of right knee pain and loss of power, which had caused the 
veteran to fall.  On examination, the right knee had minimal 
anterior and posterior drawer movement.  The gait was 
antalgic to the right and slow in nature.  He had increased 
laxity to valgus strain, as well as a positive McMurray's 
sign with pain and tenderness along the medial joint capsule 
with stress.  Some point tenderness was present at the 
posterior joint capsule; the rest of the joint appeared 
normal.  No obvious effusion or erythema was shown.  There 
was some mild crepitus on palpation during bending.  On 
active range of motion, the veteran showed good extension to 
zero degrees, but flexion was limited to 90 degrees.  On 
passive bending, the veteran was able to move his knee to a 
full 130 degrees.  Significant time was needed to straighten 
the knee back out after passive knee flexion, secondary to 
pain and muscle weakness.  The right hip had painful but good 
rotational movement.  The range of motion was normal in the 
right hip but there was a good deal of crepitus on flexion 
and extension.  Associated X-ray reports revealed minimal 
arthritic changes at the hip, not atypical for the age of the 
veteran, with vascular calcification consistent with 
atherosclerosis.  With respect to the right knee, the 
impression was that the overall appearance of the knee was 
normal for the age of the veteran.  The diagnosis was that 
history and examination indicated that the veteran had 
sustained a medial collateral ligament tear as well as 
meniscal injury during his inservice fall.  This was opined 
to have deteriorated over the years, and that the veteran 
constantly favored his right leg with increased stress on the 
right hip.  

In October 1998, the veteran testified before the RO and 
reported that his knee was productive of pain, instability 
and limitation of motion.  He reported further that these 
disorders required regular medical care.

Under the laws administered by VA disability ratings are 
determined by applying the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on the 
average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

A disability of the musculoskeletal system that becomes 
painful on use must be regarded as seriously disabled, see 38 
C.F.R. § 4.40, and higher diagnostic code ratings may be 
considered where there is evidence of greater limitation of 
motion due to pain on use, including flare-ups.  DeLuca.  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  

The veteran's right knee disability is evaluated at a 20 
percent  level under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Pursuant to this provision, evaluation is based on the extent 
of impairment due to recurrent subluxation or lateral 
instability.  A 20 percent evaluation is warranted for 
moderate impairment,  and 30 percent for a severe impairment 
due to recurrent subluxation or lateral instability.

The right hip disability is evaluated at a 10 percent  level 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255.  Pursuant to 
this provision, evaluation is based on the extent of femur 
impairment due malunion of, or fracture.  Malunion of the 
femur involving knee or hip disability warrants a 10 percent 
evaluation if with slight knee or hip disability; 20 percent, 
if with moderate disability; and 30 percent for femur 
impairment manifested by malunion of the femur with marked 
knee or hip disability.  

In evaluating the medical evidence under the VA's Schedule 
for Rating Disabilities, it is apparent that the right knee 
and right hip disabilities cause pain, as demonstrated by the 
subjective complaints reported by the veteran and objective 
findings elicited at the time of the VA examinations.  As 
such, any functional limitations shown were shown when pain 
was present.  See generally Johnson v. Brown, 9 Vet.App. 7 
(1996); DeLuca v. Brown, 8 Vet.App. 202 (1996); 38 C.F.R. §§ 
4.40, 4.45, 4.59 (1998).

However, with respect to the right knee disability, none of 
the VA or private examinations have described the veteran as 
having a severe degree of recurrent subluxation or lateral 
instability so as to warrant the next higher 30 percent 
evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Although one statement in March 1998 by H. D. Morrow, D.C. 
noted that the veteran had a severe progressive degenerative 
knee condition, the preponderance of the clinical evidence, 
including reports of private and VA examinations, indicate 
that the right knee disability manifests no more than 
moderate subluxation or lateral instability.  Thus, an 
increased rating based on instability is not in order.

The Board must also determine, however, whether the veteran 
is entitled to an increase for his right knee disability 
under any other appropriate diagnostic codes.  In this 
respect, the VA General Counsel held in VAOPGCPREC 23-97 
(July 1, 1997), that arthritis in a knee should be evaluated 
separately from any disability caused by instability.  
Arthritis is evaluated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (1998), which in turn refers to the Diagnostic Code 
for a limitation of motion, which in the case of knees, is 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 
5261 (1998).  

In this regard, while the examinations have documented some 
limitation of motion of the veteran's right knee, with the 
presence of complaints of pain, the examinations have not 
shown that flexion of the right knee was limited to 45 
degrees, or that extension of that knee was limited to 10 
degrees so as to warrant the assignment of a separate 10 
percent evaluation under either Diagnostic Code 5260 or 5261.  
Moreover, notwithstanding the fact that the veteran is 
service connected for traumatic arthritis, the clinical 
evidence does not reveal any radiological evidence of right 
knee arthritis.  Therefore, a separate evaluation for pain 
and demonstrable arthritis is not warranted under the 
Lichtenfels holding.  Accordingly, the Board concludes that 
an evaluation in excess of 20 percent evaluation is not 
warranted for residuals of right knee injury with traumatic 
arthritis.

The RO evaluated the right hip disability under 38 C.F.R. § 
4.71a, Diagnostic Code 5255 as 10 percent disabling.  That 
code provides for evaluation of femur impairment related to 
malunion of hip or knee, or related to a fracture.  Although 
the VA and private examinations have described the impairment 
due to the right hip disability as mild to moderate, the 
clinical records do not show evidence of femur impairment 
which is manifested by a malunion or fracture.  Therefore, an 
evaluation under Diagnostic Code 5255 is inappropriate.  38 
C.F.R. § 4.20.

The right hip disability may be evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5251.  Under that code extension of 
the thigh limited to 5 degrees warrants a 10 percent 
evaluation.  The disability may also be evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5252.  Under that code 
flexion of the thigh limited to 45 degrees warrants a 10 
percent evaluation, and if limited to 30 degrees a 20 percent 
evaluation is in order.  

Examinations have shown that right hip extension was to 0 
degrees and that flexion was to 100 degrees.  Hence, flexion 
of the right thigh is not limited to 30 degrees, and 
extension is not limited to 5 degrees.  Moreover, there is no 
evidence of ankylosis or flail joint of the hip, such as to 
warrant an increase under 38 C.F.R. § 4.71a, Diagnostic Codes 
5250 or 5254, respectively.   Accordingly, the Board 
concludes that an evaluation in excess of 10 percent 
evaluation is not warranted for right hip degenerative 
disease under these codes.

In reaching its determination, the Board has considered the 
history of the veteran's right knee and right hip 
disabilities, as well as the current clinical manifestations 
and the effect that these disabilities each have on the 
earning capacity of the veteran.  See 38 C.F.R. §§ 4.1, 4.2, 
4.41 (1998).  The nature of the original disabilities have 
been reviewed, as well as the functional impairment which can 
be attributed to pain and weakness.  See generally DeLuca v. 
Brown, 8 Vet.App. 202 (1996); 38 C.F.R. §§ 4.40, 4.45.  
However, for the reasons previously stated, the Board finds 
that the veteran's right knee and right hip disabilities 
simply do not reflect respective impairments to degrees 
warranting a higher evaluation for the respective 
disabilities of the right knee or hip.

The Board has also considered whether a disability rating on 
an extra-schedular basis may be authorized under 38 C.F.R. § 
3.321(b)(1).  The Board notes that there has been no showing 
that the veteran's service-connected disability, due to his 
right knee or hip disabilities, has caused any marked 
interference with employment or frequent periods of 
hospitalization.  The Board therefore finds that the 
veteran's service-connected right knee and right hip 
disabilities have not created such an "exceptional or unusual 
disability picture" with "marked interference with employment 
or frequent periods of hospitalization" so as to render 
impractical the application of regular schedular standards.  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet.App. 337 (1996); Shipwash v. Brown, 8 Vet.App. 218, 227 
(1995).

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An evaluation in excess of 20 percent for residuals of a 
right knee injury with traumatic arthritis is denied.

Entitlement to a disability rating higher than 10 percent for 
right hip degenerative joint disease from June 12, 1995 is 
denied.

		
	DEREK R. BROWN 
	Member, Board of Veterans' Appeals

 

